Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9 and 16-21 are pending as amended on 9/14/21 in the RCE of 5/3/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18 and 20 appears to have antecedent basis issues with the “empty concentrate containers.” The “empty” container in claims 1 and 7 are mixing containers, not concentrate containers. It is unclear if applicant intended to add additional empty concentrate containers to claims 1 and 7 in claims 18 and 20 by introducing them therein, but the intent is unclear.
	In claims 19 and 21, “pumping the concentrate from the concentrate containers that were filled by the filling to a conductivity sensor of the proportioning machine.” This sentence, ‘pumping the concentrate … by the filling to a conductivity sensor’ does not make sense. It is unclear what does the pumping and where it is being pumped.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation, “a conductivity sensor of the proportioning machine” is not identified in the disclosure, and therefore lacks disclosure or is new matter. All of the disclosed conductivity sensors seem to be in drain lines.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-4, 6-9, 16 and 17-21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burbank et al (US 2015/0005699), with further evidence from Burbank et al (US 2009/0182263).

    PNG
    media_image1.png
    758
    1156
    media_image1.png
    Greyscale

Burbank teaches a peritoneal dialysis (PD) process as claimed. See figure 8A, annotated, and copied herein. Manifolds (details in fig. 7A) with valve, pumps and actuators form the proportioning machine. Connectors for inlet, outlet, etc: 718-724 in Fig. 7A; 914-917 in fig. 8A. Bag 908 (batch mixing bag) with its connectors for the fluid circuit. Plural concentrate lines and containers are shown and describes in figures 8A and 10 and the corresponding descriptions (starting at [009] and [0126]. 

Figures 11-16 show the process algorithms.
	PD treatment is known for multiple fill and drain. See [0062] and [0065], PD cycler fill and drain operations. The specific steps of connecting new parts, treating and then replacing the parts as recited in the claims is implied (fig. 11), or at the least obvious to one of ordinary skill. Contents of the concentrates are good for multiple cycles – [0096]. Disposable – [0097]. Presence of pump(s) imply pumping of the fluids.
	Having only one of the water source or containers is connected to the fluid line at a given time – this is implied or obvious because of the quantitative measurement required for each component to be added to the mixing container.
	Also, the containers, etc. being detachable or integral would be obvious alternatives – see MPEP 2144.
	The subsequent amendments to the claims appear to further stress the replacement of the fluid circuit and mixing container, without changing the concentrate containers (One set of concentrate containers good for several fluid circuits and mixing containers, which imply that, or interpreted as, each concentrate container has enough concentrate for multiple treatment sessions; mixing containers and fluid circuits being replaced after each session). While acknowledging that the Burbank reference is their 
	Performing a second treatment session, or setting up the apparatus for subsequent treatment session after completion of one would have been obvious, if not anticipated by Burbank.
	This found not persuasive because nowhere in Burbank there is such a teaching. Paragraph [0096] describing fig. 7A teaches:
“The contents of the osmotic agent and electrolyte concentrate containers 760 and 762 may be sufficient for multiple cycles and thereby cover a complete automated peritoneal dialysis treatment. The internal volume of the batch container may be sufficient for one cycle or multiple cycles in a single automated peritoneal dialysis treatment.” It clearly says concentrate containers as having sufficient volume for multiple cycles, whereas the batch (mixing) container has one or multiple cycles. Thus if the batch container volume is for one cycle, it will have to be replaced more frequently than the concentrate containers. Fig. 7A shows the containers as stacked, not as “integral”. This is clarified in fig. 7B – batch container 764 is in a separate compartment in fig. 7B, beneath support 782.
	Nonetheless, having concentrate containers that have sufficient concentrate for running multiple batches for multiple treatment sessions is not inventive; replacing the used mixing (batch) container and the used fluid circuit after each treatment session is implicit or obvious for obvious reasons like safety of the patient, and is not inventive, unless otherwise shown.

	New claims 18-21: filling empty concentrate containers is not a patentable invention unless otherwise shown. Obviously, a container would be initially empty, until it is filled with the concentrate. Measuring the conductivity of the solutions before use is also not a patentable invention, and is well-known and used by one of ordinary skill in the dialysis systems; the location of the conductivity sensor would be a design choice by convenience. Notwithstanding, conductivity sensors 984 and 985 in Burbank, fig. 9, which is connected at B in fig. 8, is in same or similar location as in applicant’s disclosure (714, 764, fig. 18A), and performs the same function.  

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the  low capacity concentrate containers” (as in [0231] and fig. 18A) positively recited.

Response to Arguments 
	Arguments are addressed in the rejection, and had been previously addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777